Citation Nr: 1754989	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  16-59 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a respiratory disorder other than asbestosis, chronic obstructive pulmonary disease (COPD), and asthma, including but not limited to restrictive ventilator defect, to include as secondary to service-connected asbestosis.    


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Coast Guard from April 1939 to May 1945 as a cook and mess attendant.  He was involved in major engagements in the South Pacific Theater during World War II.  He was honorably discharged.  The Veteran died in March 2015.  The Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In April 2015, the Appellant submitted a request to be substituted as the claimant for the purposes of processing the claims for service connection.  In a June 2015 letter, the RO determined that the Appellant applied for and was a proper substitute claimant with respect to the Veteran's pending appeal.  As such, the Board finds that the Appellant has been substituted as the claimant with respect to these issues.  See 38 U.S.C. § 5121A (2017); 38 C.F.R. § 3.1000 (2017).  The Appellant's application for substitution as claimant also served as an application for accrued benefits.

In May 2017, the Board remanded the Veteran's claims in order to obtain medical opinions.  With regard to the claim of entitlement to service connection for asbestosis, there has been substantial compliance with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  

The Board has re-characterized the Veteran's claims of entitlement to service connection for COPD and entitlement to service connection for asthma.  These claims are now expressed as entitlement to service connection for a respiratory disorder other than asbestosis, including but not limited to restrictive ventilator defect, COPD, and asthma, to include as secondary to service-connected asbestosis.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (holding that when a claimant makes a claim, the claimant is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  This re-characterization is in response to an October 2016 VA medical opinion, which states that the Veteran "has restrictive ventilator defect, which may be due to his asbestos related pleural disease and/or body habitus."  

The issue of entitlement to service connection for a respiratory disorder other than asbestosis, including but not limited to restrictive ventilator defect, COPD, and asthma, to include as secondary to service-connected asbestosis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

The evidence of record supports a finding of a nexus between the Veteran's asbestosis and service.  


CONCLUSION OF LAW

The criteria for service connection for asbestosis have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

These three elements are satisfied with regard to the Veterans claim of entitlement to service connection for asbestosis.  With regard to the first element, the October 2017 VA examiner states that the Veteran was diagnosed with asbestosis in February 2011.  With regard to the second element, the Veteran has testified that he was exposed to asbestos while serving on ships during active duty.  While the Veteran, as a layperson, is not competent to testify as to the cause of his disease, he is competent to testify as to the facts of his asbestos exposure.  See McGinty v. Brown, 4 Vet. App. 428, 432 (1993). 

There is also sufficient evidence of record to establish the third element, a nexus between the claimed in-service disease or injury and the present disability.  An October 2016 VA medical opinion opines that it is at least as likely as not that the Veteran's asbestosis is related to service, because the Veteran worked as a pipe fitter on a naval ship during World War II.  According to the examiner, prior to 1980, most of the miles of pipe aboard Navy ships were laden with asbestos insulation.  

After the October 2016 VA medical opinion issued, the RO requested an addendum opinion.  The RO correctly pointed out that the Veteran's in-service MOS was a chef, not a pipe fitter, and asked whether this correction changed the examiner's opinion.  In response, an October 2016 VA addendum opinion was written.  That opinion states that the Veteran's asbestosis was less likely than not related to service because a chef "has very low probability to asbestos exposure."  This last statement is of minimal probative value, in that the examiner does not explain the basis for this low probability.  

Notwithstanding, the evidence of record is sufficient to establish a nexus between the Veteran's asbestos and service.  The October 2016 VA examiner indicates that the Veteran's ship, which was built long before 1980, was fitted with miles of asbestos-laden pipes.  The Board finds it reasonable to assume that the Veteran would have been exposed to such pipes during his work in the ship's kitchen and in other areas of the ship over his extended period of service.  The examiner opines that as a cook, the Veteran's asbestos exposure would have been minimal.  But the VA Adjudication Procedure Manual indicates that time length of asbestos exposure is not material, as individuals with relatively brief exposures of less than one month have developed asbestos-related disorders.  See M21-1, Part VI, 7.21(b)(2).  The Veteran also served on ships for a period of six years.  

Taken together, the Veteran served on asbestos-laden ships for six years during service, and medical evidence has established that relatively brief exposures of less than one month have resulted in asbestos-related disorders.  The Veteran has also been diagnosed with asbestosis.  In light of this evidence, the Board finds that it is at least as likely as not that the Veteran's asbestosis is related to in-service asbestos exposure.  As all of the elements of service connection have been satisfied, the Veteran is entitled to prevail on his claim of entitlement to service connection for asbestosis.  


ORDER

Entitlement to service connection for asbestosis is granted.  


REMAND

An addendum opinion is required that addresses entitlement to service connection for a respiratory disorder other than asbestosis, including but not limited to restrictive ventilator defect, COPD, and asthma, to include as secondary to asbestosis.  

The Veteran has filed claims of entitlement to service connection for COPD and entitlement to service connection for asthma.  The October 2016 VA examiner states that the Veteran never had either of these disorders, but did have a "restrictive ventilator defect, which may be due to his asbestos related pleural disease and/or body habitus."  In light of this finding, the Board has re-characterized these claims as entitlement to service connection for a respiratory disorder other than asbestosis, including but not limited to restrictive ventilator defect, COPD, and asthma, to include as secondary to service-connected asbestosis.  See Clemons, 23 Vet. App. at 6 (holding that when a claimant makes a claim, the claimant is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The Board cannot grant service connection on the basis of the October 2016 VA medical opinion, because it does not provide the requisite degree of certainty for a medical nexus, which is whether it is at least as likely as not (a 50 percent or better probability) that the disorder was incurred in or aggravated by the veteran's service.  Bloom v. West, 12 Vet. App. 185, 187 (Vet. App. 1999) (holding that "using the term 'could,' without supporting data . . . is too speculative").  

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (2014); 38 C.F.R. § 3.159(c)(4)(i) (2017).  

These factors are satisfied with regard to the Veteran's restrictive ventilator defect.  Regarding the first element, the October 2017 VA medical opinion identifies this condition.  Regarding the second element, the Veteran has provided competent testimony, supported by the October 2017 VA medical opinion, that the Veteran was exposed to asbestos during service.  Regarding the third and fourth elements, the October 2017 VA medical opinions suggests that the Veteran's restrictive ventilator defect may the result of asbestos exposure, but there is insufficient medical evidence of record by which the Board can make a decision.  A remand for an addendum opinion is therefore required.  

The Board notes that the Veteran's most recent medical records were obtained in response to the Board's May 2017 remand of the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Appellant, and, with her assistance, identify any outstanding records of pertinent medical treatment.  The RO should then take appropriate measures to obtain copies of any outstanding records identified by the Appellant.  The Appellant should be notified if any identified records are unavailable and given an opportunity to respond and submit any additional lay evidence or statements.  

2. After obtaining any additional records to the extent possible, an examiner, other than the examiner who wrote the October 2016 VA medical opinion and the October 2016 VA addendum opinion, should review the entire claims file and provide the following opinions:     

a. Whether it is at least as likely as not (a 50 percent or better probability) that any previously-diagnosed respiratory disorder other than asbestosis, including but not limited to restrictive ventilator defect, COPD, and asthma, was incurred in the Veteran's service, including but not limited to exposure to asbestos; and

b. Whether the Veteran had any previously-diagnosed respiratory disorder other than asbestosis, including but not limited to restrictive ventilator defect, COPD, and asthma, that (i) is proximately due to the Veteran's service-connected asbestosis or (ii) was aggravated by the Veteran's service-connected asbestosis.

In reaching these opinions, the examiner should consider the October 2017 VA medical opinion, the October 2017 VA addendum opinion, and the January 2011 pulmonary function test cited in these opinions.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.  For purposes of these opinions, the examiner is to assume that the Veteran's reports of in-service exposure to asbestos are credible.

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Appellant's remaining claim on appeal.  If the benefit sought on appeal remains denied, issue to the Appellant and the Appellant's representative a supplemental statement of the case and give an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


